Citation Nr: 1338438	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part, the RO denied claims for service connection for tinnitus and PTSD.  The Veteran perfected appeals of these two claims.

In addition, the Veteran filed a Notice of Disagreement to the June 2009 rating decision's denial of service connection for bilateral hearing loss.  In December 2010, prior to the issuance of the Statement of the Case, the Veteran withdrew his appeal as to the claim for hearing loss.  Therefore, a claim for service connection for bilateral hearing loss is not in appellate status.  See 38 C.F.R. § 20.204 (2012).

In August 2011, the Veteran testified before the below-signed Veterans Law Judge in Buffalo, New York.  A transcript of that hearing has been associated with the claims file.  At the time of the hearing, the below-signed Veterans Law Judge discussed that the issues on appeal included service connection for an acquired psychiatric disability, to include PTSD.  That is, although the Veteran filed the claim as one for service connection for PTSD, the Board has re-characterized the issue to encompass a claim for service connection for any acquired psychiatric disability in compliance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a related preliminary matter, the Board is cognizant that the RO denied claims for service connection for a nervous condition in rating decisions in November 1999, April 2000, May 2000, June 2000, July 2002.  In the current claim in appellate status, although the claim expanded in compliance with Clemons would encompass any diagnosed nervous condition, the Veteran specifically filed for service connection for a different, currently diagnosed acquired psychiatric disability; namely, PTSD.  As there are new diagnoses and the prior claims are implicated only through expansion of the issue on appeal in compliance with Clemons, the Board finds that the threshold question of whether new and material evidence has been submitted is not implicated by this decision.  Further supporting this determination, the Board notes that the prior RO adjudications for a nervous condition were pursuant to the Veteran's claim asserting that he had a nervous breakdown in service and the current claim stems from asserted stressors in service that later led to a psychiatric disability, and thus, in the Board's judgment, the current claim is a distinct, new claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board's review of the virtual file did not reveal additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has tinnitus which began while he was in service.


CONCLUSION OF LAW

The evidence of record meets the criteria for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus which began in service after exposure to significant noise exposure.  As detailed below, the Board finds that there is sufficient evidence on which to grant the claim for service connection for tinnitus.  First, the Board will discuss the duties to notify and assist as they apply to this appeal and then outline the law and regulations that apply to this claim for service connection for tinnitus.  Lastly, the Board will address how the facts of this appeal apply to the outlined law and regulations.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, the Board has granted the benefit for service connection for tinnitus in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed.  Similarly, any potential deficiency in the conduct of the Board's hearing has been rendered harmless as to the claim for service connection for tinnitus.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

As outlined above, substantiation of this appeal requires that the Veteran currently has tinnitus which is somehow attributable to service.  Regarding in-service incurrence, the Veteran served aboard a ship in the Navy.  The Veteran has consistently detailed significant noise exposure, to include from the firing of weapons, during this service and the RO has conceded noise exposure.  The Board likewise concedes that the Veteran has significant noise exposure in service.  The Veteran has testified that he first experienced the tinnitus in service and has experienced it to the present.  See Board Hearing Transcript, pages 32-33.  In a February 2011 VA audiological examination, the examiner documented the Veteran's report that he has experienced tinnitus since service.  Although cognizant that the Veteran did not report the tinnitus and that the service treatment records do not document any hearing disability of any type, the Board finds that this lack of report or documentation during service does not inherently make the Veteran's current reports not credible.  The Board finds that the Veteran's credible statements place the date of onset in service and the Veteran is competent to testify that he has had it since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that tinnitus is a condition is a condition that is capable of lay observation).

As to the existence of a present disability, as outlined above, the Veteran is competent to provide evidence that he has the disability.  Further, in a February 2011 VA audiological examination, the examiner found a current diagnosis of tinnitus.  Therefore, all the evidence points to a present disability.

Regarding the remaining element, whether there is a causal relationship between the in-service incurrence and the present disability, the examiner in the February 2011 VA examination provided a negative opinion.  The examiner found that the tinnitus was associated with a hearing loss disability that was also present and opined that the is was not as least as likely as not that the Veteran tinnitus was due to military noise exposure, citing to lack of evidence in the service treatment records.  The examiner noted post-service occupational noise but did not detail the level of this noise exposure as a welder and truck driver, to include whether the Veteran was provided hearing protection.  The examiner primarily based his negative opinion on a lack of documentation in the service treatment records and post-service treatment records.  Here, the examiner's failure to consider the Veteran's credible and competent lay testimony regarding the date of onset of tinnitus in service renders the examiner's medical opinion to be of very little probative failure.  Compare Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim), with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity).  The Board finds the Veteran's testimony credible and competent that he began experiencing tinnitus during service, and thus, post-service noise exposure would have only exacerbated the pre-existing disability.

As the Board finds that the Veteran has experienced the same tinnitus disability since service and as this disability began during service, the evidence satisfies all elements of a claim for service connection.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for tinnitus is granted.


REMAND

The remaining issue in appellate status is entitlement to service connection or a psychiatric disability, to include PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Review of the current record reveals that the Veteran has not been provided a VA examination with opinion.  Based on the clinical evidence of PTSD and depression diagnoses and as the Board has questions regarding the credibility of the Veteran's asserted stressors, the Board finds that obtaining such a VA psychiatric examination would greatly aid in the adjudication of this appeal.  See 38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In statements submitted to the RO and the Veteran's testimony before the Board, the Veteran has outlined stressors he has asserted caused him to develop PTSD, to include carrying out an order to shoot at a tower which led to a civilian's death and participating in the assault on the Vietnam coastline from the USS Tattnall.  See Board Hearing Transcript, page 3-5, 15-7.  Regarding the Veteran's account of his service, although the Veteran has repeatedly asserted that he served in Vietnam and one of his stressors is based on Vietnam service, his personnel records and the records detailing the history of the USS Tattnall (the ship on which the Veteran served) that are of file do not detail any service in or near Vietnam.  In addition, in a February 2009 VA treatment record, a clinician documented an asserted stressor involving harassment by a Petty Officer which led to an altercation with the Veteran culminating in the Veteran pulling a knife on the Petty Officer.

Lastly, the RO has requested and associated with the claims file all VA treatment records dated through December 27, 2010.  To comply with VA's continuing duty to assist the Veteran in obtaining records, the AMC should request all outstanding VA treatment records and associate them with the claim file.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records, to include records from the VA Upstate New York Healthcare System after December 27, 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Thereafter, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the pertinent information in the claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes to having caused his claimed psychiatric condition, to include PTSD.  The examiner should note that the service records do not show service in or near Vietnam.

a.  With respect to PTSD, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  If so, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.  

b.  With respect to psychiatric disorder other than PTSD, the examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from December 1967 to December 1969, or during the first-post active service year.

c.  The examiner should also address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as based on a finding that it was caused by or related to any incident or event that occurred during service).  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  Following any further development deemed appropriate, to include any additional stressor development to the extent required, the AOJ should adjudicate the issue of service connection for a psychiatric disorder, including PTSD.  In doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3).  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


